Dear Commissioner Fowler:
We are in receipt of your request for our approval as per LSA-R.S. 18:104, of the revised voter registration application used by persons registering in person in the offices of the registrars of voters and the revised Louisiana mail voter registration application. After reviewing the forms which you provided to our office, it is our opinion that they comply with the applicable provisions of law and therefore, are approved by this office.
If we can be of further assistance, please advise.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             _____________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:cwr
p:/arl/opinions/opins97/97-319.wpd